Atkinson, J.
1. The action being for the breach of a contract not in ■writing, to which the defendant filed a proper plea of the statute of limitations, and it appearing from the evidence introduced by the plaintiff that his right of action was barred at the time his declaration was filed; and the affidavit of illegality, signed by the defendant and relied on by the plaintiff as an “ acknowledgment and promise in writing” sufficient to prevent the bar of thestatute of limitations from attaching, not being such as to have the effect thus claimed for it, there was no error in granting a nonsuit.
2. A brief of evidence made out and agreed to by counsel for a party, but not signed by the latter, and purporting to contain a report or statement of evidence given by such party in the trial of a case, is not, no matter what its contents may be, a written acknowledgment or promise to pay on his part, which could have the effect of constituting a new point from which the statute of limitations would begin to run as to a then existing debt of such party. Judgment affirmed.
A motion for nonsuit was sustained.
W. E. Mann and B. J. & J. McCamy, for plaintiff.
Payne & Walker, for defendant.